WOODLEY, Judge
(dissenting).
Appellant’s contention that the evidence is insufficient to support a finding that appellant exercised any care, custody or control of the wine and whisky, and his contention that he was entitled to a charge on circumstantial evidence are bottomed upon the premise that Jack Lacy was present and could have had exclusive possession of the wine and whisky.
State’s witness Shields testified in part:
“I was driving down a road, and I saw two cars parked on this little side road, dirt road, and I drove up there, and there was a gentleman standing behind one of the cars with the trunk lid up. I drove up in front of his car and stopped mine, got out of the car and started to walk back there, and when I did, this gentleman closed the *809trunk lid. I walked up and started talking to him and asked him where the driver of the other car was. At that time he told me he had run off across the field, and there was bushes and a little bank there, and I stepped up on that bank, and when I looked over the bank is when I saw Leport squatted there in the brush.”
“When I first saw him, he was squatted down in some weeds and brush, bushes.
“Q. How close was this to the road?
“A. Approximately thirty-five feet.
******
“Q. What, if anything, did you see in the area immediately adjacent to the defendant at the time you first saw him ?
“A. When I saw him squatted down there, I got him to get up, and I started looking around, and I found some liquor, wine and beer stacked out there in the brush.
“Q. How far was this from the defendant?
“A. Part of it was about six feet from him.
******
“Q. All right, sir. What, if anything, did you see in the area adjacent to the defendant, anything else?
“A. There was some wine in that general area that was in the brush.
“Q. Approximately how far would you say it was situated from where you first saw the defendant?
“A. It was about twenty or twenty-five feet from him.
“Q. Do you recall how much it was?
“A. Not the exact amount.
“Q. Would you say it was a small quantity or a considerable quantity?
“A. It would be a considerable quantity.”
******
On cross- examination he testified:
‘Q. Now, you have testified that there was a gentleman standing with the trunk lid up. Now, who was that?
‘A. Jack Lacy.
‘Q. And that you never saw Leport any closer than six feet to some whisky, you said, and twenty or twenty-five feet from the remainder of the whisky that you found?
A. That’s where I found him hiding.
'Q. How far did you say it was from the whisky or beer which you have testified about?
A. Whisky, about six feet.
* * * * * *
‘Q. There wasn’t anyone exercising any control in your presence over that whisky, was there?
A. Yes, sir; they were there loading it into the car.
* * * * * *
iq * * * There was no one exercising any control or management or possession of this whisky in your presence, was there?
A. They never did pick it up after I got there * * *.
'Q. All right.
A. * * * because he could hear us talking there, and he was hiding there
‘Q. All right.
A. * * * but you could see the trail where they had been walking back and forth, carrying that to the car.
‘Q. You just presume that that’s what happened. You don’t know that, do you, Mr. Shields?
A. I wasn’t standing there watching them carry it to the car.
*810“Q. So you don’t know what the little trail was used for then, do you?
“A. Yes, sir; you could tell.
“Q. How do you know?
■“A. Because it had rained the night before, and there were fresh tracks.
“Q. I see.
“A, Some was found in the car, and the stash was found across the bank.”
The state’s proof constituted direct evidence that appellant and Lacy jointly possessed the wine and whisky and there is no evidence to raise the hypothesis that Lacy had exclusive possession of the liquor, part of which was in the car and part at the other end of the trail where appellant was hiding.
I respectfully dissent.